DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
2.	Applicant filed the amendment on 08/26/2021. Claims 1, 5-11, 14-17, and 19-25 are pending. Claims 1, 6, 9-11, 15, 19-20, and 22-24 are amended. Claims 3-4 and 13 are cancelled. Claim 25 is newly added. Claims 1, 5-11, 14-17, and 19-25 are rejected. After careful consideration of applicant arguments the examiner finds them to be not persuasive.
Rejections under 35 U.S.C. § 103
3.	Applicant argues that prior art references do not teach, suggest, or otherwise provide amended claims 1, 11, and 20 limitations.
	Applicant arguments are no longer applicable because they are moot in light of the new ground of rejection.
Rejections under 35 U.S.C. § 101
4.	Applicant’s arguments toward 35 U.S.C. § 101 rejection are not persuasive. Amended claims 1, 11, and 20 do not have additional elements that could lead to an improvement in the functioning of a computer, or an improvement to other technology or technical field. 
5.	Applicant argues that the claimed invention does not recite an abstract idea such as organizing human activity, but it is beyond any “methods of organizing human activity”. However, the claims are rejected as being recited an abstract idea because receiving information that identifies a current geographic location, loading prior purchase transaction, determining the expected value of a parameter of the transaction, identifying the payment instrument for using in 
6.	Applicant argues the claims recite specific technological improvements that enhance a security and confidentiality of sensitive data exchanged between and maintained by computing systems and devices during an initiation, execution, and processing of transactions and as such, address a problem in the technological processes implemented by these computing systems and devices. As such independent claims further integrate abstract idea into a practical application.
However, these claim limitations are performed using a computer or generic computing components as tools. The claims do not reflect an improvement to the functioning of a computer or other technology. Therefore, these claims are directed to an abstract idea.
7.	Applicant argues that claims recite patent-eligible subject matter and claims amount to significantly more than any abstract idea. 
Applicant arguments are not persuasive, because according to October 2019 Update: Subject Matter Eligibility, “The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art.” However, the specification of the Application is just assertion of an improvement, and that the purported improvement is an improvement to a method and not any sort of technical improvement.
8.	Applicant argues that the independent claims are patent eligible because they recite an inventive concept because the claims recite features that exceed “well-understood, routine, conventional activities”. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the 
9.	Applicant argues that dependent claims recite patent-eligible subject matter. 
The dependent claims do not overcome the deficiencies of the independent claims. They further narrow the abstract idea by, for example, that the transaction comprises a purchase transaction involving a counterparty. Therefore, they are similarly rejected.
10.	The claims are not patent eligible.
Claim Interpretation
11.	In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility1. See MPEP 2103(c).  
Intended Use
12.	Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
13.	Claim 1 recites “at least one processor … to execute the instructions to: receive…; …load…; …determine…; …identify…; and transmit…”
Claim 7 recites “load … for use in the transaction”.
Claim 16 recites “loading … for use in the transaction”.
The underlined limitations include intended use and are not give patentable weight.
Not Positively Recited
14.	The following underlined limitations are not positively recited and are generally not given patentable weight. 
Claim 17 recites “receive …”; and “associate the received portion…” 
	Claim 19 recites “a first one of the expected …the expected initiation time being disposed within…”

15.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


17. 	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
18. 	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC §101
19.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
20.	Claims 1, 5-11, 14-17, and 19-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

22.	Claims are directed to the abstract idea of “dynamically generating and provisioning tokenized data to network-connected devices” which is grouped under “Certain methods of organizing human activity is similar to a commercial interactions such as sales activities or behaviors” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p.p. 50-57 (Jan. 7, 2019))). Claims recite “receive … first information identifying a current geographic location … the first information comprising an identifier …; based on the identifier … load… first data characterizing prior purchase transactions… during the prior temporal interval, and second data characterizing at least one prior geographic location … during the prior temporal interval; based on an application … to the current geographic location and to portions of the first and second data, determine an expected value of a parameter associated with an expected occurrence of a transaction during a future temporal interval; based on the expected parameter value, identify a payment instrument available for use in the expected occurrence of the transaction during the future temporal interval; and transmit … second information to … the identified payment instrument, the second information comprising payment data associated with the identified payment instrument, wherein … generates a digital token representative of the identified payment instrument based on the payment data and provides the digital token … and further wherein, based on the digital token … initiates the transaction during the future temporal interval and in accordance with the expected parameter value.”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

24.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of dynamically generating and provisioning tokenized data to network-connected devices using computer technology (e.g. the processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
25.	Hence, claims are not patent eligible.
26.	Dependent claims 5 and 14 describe the trained machine learning process. Dependent claims 6-7 and 15-16 describe loading identifier of the communication device, payment instruments data, identifying and establishing the payment instrument. Dependent claims 8 and 17 describe receiving rule or preference data and associating the data with the identifier of the communications device. Dependent claim 9 describes generating the digital token. Dependent 
Conclusion
27.	The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
28.	Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Claim Rejections - 35 USC § 103
29.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
31.	Claims 1, 6-11, 15-17, 19-20, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US20160343019 A1 to Postrel in view of US 20160092874 A1 to O’Regan et al. 
32.	As per claims 1, 11, and 20:
Postrel discloses the following limitations:  
a communications unit [0022] 
a storage unit storing instructions [0024]
at least one processor coupled to the communications unit and the storage unit, the at least one processor being configured to execute the instructions to: [0024]
receive, via the communications unit, first information identifying a current geographic location of a communications device, the first information comprising an identifier of the communications device [0063] 
based on the identifier of the communications device, load, from the storage unit, first data characterizing prior purchase transactions involving the communications device during the prior temporal interval, and second data characterizing at least one prior 
based on an application of a trained machine learning process to the current geographic location and to portions of the first and second data, determine an expected value of a parameter associated with an expected occurrence of a transaction during a future temporal interval [0069]
based on the expected parameter value, identify a payment instrument available for use in the expected occurrence of the transaction during the future temporal interval [0060]
Postrel does not explicitly teach the following limitations:
transmit, via the communications unit, second information to a computing system associated with the identified payment instrument, the second information comprising payment data associated with the identified payment instrument, wherein the computing system generates a digital token representative of the identified payment instrument based on the payment data and provides the digital token to the communications device, and further wherein, based on the digital token, an application program executed at the communications device initiates the transaction during the future temporal interval and in accordance with the expected parameter value.  
	However, O’Regan, as shown, teaches the following limitations:
transmit, via the communications unit, second information to a computing system associated with the identified payment instrument, the second information comprising payment data associated with the identified payment instrument, wherein the computing system generates a digital token representative of the identified payment instrument based on the payment data and provides the digital token to the communications device, 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method and system for conducting a pre-authorized financial transaction where a security gateway receives a pre-authorization token and a consumer alias from a merchant or an acquirer of the merchant taught by O’Regan et al. in a method and system for providing a purchase incentive to a mobile device based for example the user's location, predicted route of travel, and prior transactions where a tracking server computer determines a number of locations of a mobile device as it travels along a route and an associated timeframe when it is at each of the locations of Postrel with the motivation to enhance a method with new features like having pre-authorization token that may act as a reference which the security gateway and/or the acquirer may use to identify necessary transaction details in order to make a payment with a selected payment instrument taught by O’Regan et al. over that Postrel.
As per claim 20 Postrel additionally discloses the following limitations:
A tangible, non-transitory computer-readable medium [0024]
33.	As per claims 6 and 15:
Postrel discloses the following limitations:
load, from the storage unit, data characterizing at least one of rule or a preference associated with the identifier of the communications device [0056]
identify the payment instrument based on an application of the at least one rule or preference to the expected parameter value [0051] 
34.	As per claims 7 and 16:

load, from the storage unit, data characterizing a plurality of candidate payment instruments available for use in the transaction; and 
establish one of the candidate payment instruments as the identified payment instrument based on an application of the at least one rule or preference to the expected parameter value and to the data characterizing the plurality of candidate payment instruments.  
However, O’Regan et al., as shown, teaches the following limitations:
load, from the storage unit, data characterizing a plurality of candidate payment instruments available for use in the transaction [0047]
establish one of the candidate payment instruments as the identified payment instrument based on an application of the at least one rule or preference to the expected parameter value and to the data characterizing the plurality of candidate payment instruments [0060]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method and system for conducting a pre-authorized financial transaction where a security gateway receives a pre-authorization token and a consumer alias from a merchant or an acquirer of the merchant taught by O’Regan et al. in a method and system for providing a purchase incentive to a mobile device based for example the user's location, predicted route of travel, and prior transactions where a tracking server computer determines a number of locations of a mobile device as it travels along a route and an associated timeframe when it is at each of the locations of Postrel with the motivation to enhance a method with new features like having  payment credentials of the consumer are stored on the electronic device and associated with the payment instruments of the consumer and the selected payment 
35.	As per claims 8 and 17:
Postrel discloses the following limitations:
receive, from the communications device via the communications unit, a portion of the data characterizing the at least one rule or preference [0056]
associate the received portion of the data with the identifier of the communications device and store the received portion of the data within the storage unit [0056]  
36.	As per claim 9:
Postrel does not explicitly teach the following limitations:
wherein the computing system generates the digital token in accordance with a data-exchange protocol.  
However, O’Regan et al., as shown, teaches the following limitations:
wherein the computing system generates the digital token in accordance with a data-exchange protocol [0059]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method and system for conducting a pre-authorized financial transaction where a security gateway receives a pre-authorization token and a consumer alias from a merchant or an acquirer of the merchant taught by O’Regan et al. in a method and system for providing a purchase incentive to a mobile device based for example the user's location, predicted route of travel, and prior transactions where a tracking server computer determines a number of locations of a mobile device as it travels along a route and an associated timeframe when it is at each of the locations of Postrel with the motivation to enhance a method 
37.	As per claims 10 and 19:
Postrel discloses the following limitations:
the at least one processor is further configured to compute, based on the current geographic location, a plurality of expected parameter values that characterize the expected occurrence of the transaction during the future temporal interval [0069] 
a first one of the expected parameter values comprises an expected initiation time of the transaction, the expected initiation time being disposed within the second temporal interval [0068]
Postrel does not explicitly teach the following limitations:
the computing system generates the digital token in accordance with a data-exchange protocol and provides the digital token to the communications device prior to the expected initiation time. 
However, O’Regan et al., as shown, teaches the following limitations:
the computing system provides the digital token to the communications device prior to the expected initiation time [0059], [0081]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method and system for conducting a pre-authorized financial transaction where a security gateway receives a pre-authorization token and a consumer alias from a merchant or an acquirer of the merchant taught by O’Regan et al. in a method and system for providing a purchase incentive to a mobile device based for example the user's location, predicted route of travel, and prior transactions where a tracking server computer 
38.	As per claim 22:
Postrel discloses the following limitations:
the payment data comprises an identifier of the payment instrument [0060]
the second information further comprises the expected parameter value [0070]
Postrel does not explicitly teach the following limitations:
the computing system obtains tokenized data associated with the payment instrument based on the identifier, and generates the digital token based on the tokenized data and the expected parameter value.
However, O’Regan et al., as shown, teaches the following limitations:
the computing system obtains tokenized data associated with the payment instrument based on the identifier, and generates the digital token based on the tokenized data and the expected parameter value [0081]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method and system for conducting a pre-authorized financial transaction where a security gateway receives a pre-authorization token and a consumer alias from a merchant or an acquirer of the merchant taught by O’Regan et al. in a method and system for providing a purchase incentive to a mobile device based for example the user's location, predicted route of travel, and prior transactions where a tracking server computer 
39.	As per claim 25:
Postrel discloses the following limitations:
the second information further comprises identifier of the communications device [0062]
the computing system identifies the communications device based on the communications identifier, and provides the digital token to the identified communications device [0087], Fig. 4 (items 416, 418)

40.	Claims 5, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US20160343019 A1 to Postrel in view of US 20160092874 A1 to O’Regan et al. and US20160247175A1 to Milton et al.
41.	As per claims 5 and 14:
Postrel does not explicitly teach the following limitations:
wherein the trained machine learning process comprises an association-rule machine learning algorithm, a clustering algorithm, a k-means algorithm, a collaborative filtering algorithm, an artificial intelligence algorithm, or an artificial neural network algorithm.  
However, Milton et al., as shown, teaches the following limitations:
the trained machine learning process comprises an association-rule machine learning algorithm, a clustering algorithm, a k-means algorithm, a collaborative filtering 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system and method obtaining geolocations histories of computing devices; assigning different subsets of the location histories to different computing devices in a compute cluster taught by Milton et al. in a method and system for providing a purchase incentive to a mobile device based for example the user's location, predicted route of travel, and prior transactions where a tracking server computer determines a number of locations of a mobile device as it travels along a route and an associated timeframe when it is at each of the locations of Postrel with the motivation to enhance a method with a new feature like using a machine learning program particularly k-means clustering algorithm in order to computing more precise as taught by Milton et al. over that Postrel.
42.	As per claim 21:
Postrel discloses the following limitations:
the at least one processor is further configured to compute expected values of a plurality of parameters associated with the expected occurrence of the transaction [0067] 
Postrel does not explicitly teach the following limitations:
the transaction comprises a purchase transaction involving a counterparty; 
the expected values of the transaction parameters comprise an expected transaction time and at least one of an expected transaction value, data identifying the counterparty, or a network address of a terminal device associated with the terminal device.
However, Milton et al., as shown, teaches the following limitations:
the transaction comprises a purchase transaction involving a counterparty [0096] 
the expected values of the transaction parameters comprise an expected transaction time and at least one of an expected transaction value, data identifying the counterparty, or a network address of a terminal device associated with the terminal device [0096], [0099]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system and method obtaining geolocations histories of computing devices; assigning different subsets of the location histories to different computing devices in a compute cluster taught by Milton et al. in a method and system for providing a purchase incentive to a mobile device based for example the user's location, predicted route of travel, and prior transactions where a tracking server computer determines a number of locations of a mobile device as it travels along a route and an associated timeframe when it is at each of the locations of Postrel with the motivation to enhance a method with a new feature like storing information of purchase records that was extracted from merchants or credit card processor, determining mobile device’s geolocation depending on Wi-Fi access points or Bluethooth beacons and duration of time spend while shopping as taught by Milton et al. over that Postrel.

43.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over US20160343019 A1 to Postrel in view of US 20160092874 A1 to O’Regan et al. and US20180183789A1 to Tischart et al.
44.	As per claim 23:
Postrel does not explicitly teach the following limitations:
the computing system provisions the digital token to the communications device prior to the expected occurrence of the initiation of the transaction.  
However, Tischart et al. as shown, teaches the following limitations:
the computing system provisions the digital token to the communications device prior to the expected occurrence of the initiation of the transaction [0032]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system and method of multiple interconnected programmable devices that receive from a programmable device, identity data and contextual data associated with a current authentication of a user attempting to access a secure network taught by Tischart et al. in a method and system for providing a purchase incentive to a mobile device based for example the user's location, predicted route of travel, and prior transactions where a tracking server computer determines a number of locations of a mobile device as it travels along a route and an associated timeframe when it is at each of the locations of Postrel with the motivation to enhance a method with a new feature that makes transactions more secure by providing digital tokens after multiple step of authentications of user or device as taught by Tischart et al. over that Postrel.

45.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over US20160343019 A1 to Postrel in view of US 20160092874 A1 to O’Regan et al., US20160328698A1 to Kumaraguruparan et al., US20160247175A1 to Milton et al., and US20180183789A1 to Tischart et al. 
46.	As per claim 24:
Postrel discloses the following limitations:
the second data characterizes the at least one prior geographic location of the communications device during a first prior temporal interval [0068] 
Postrel does not explicitly teach the following limitations:

perform operations that train the machine learning process based on an application of the machine learning process to the generated elements of training data; and   
apply the trained machine learning process to the current geographic location and to the first data characterizing at least one prior geographic location of the communications device during the first prior temporal interval.
However, Kumaraguruparan et al. as shown, teaches the following limitations:
generate elements of training data associated with one or more second prior temporal intervals, the generated elements of training data comprising at least one of (i) information characterizing additional prior geographic locations of the communications device during the one or more second prior temporal intervals, (ii) information characterizing prior transactions involving the communications device during the one or more second prior temporal intervals, or (iii) expected parameter values associated with the prior geographic locations or the prior transactions [0027]-[0028], [0030]-[0031]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a method where a mobile device having a position determination device and a mobile application configured to predict a transaction based at least 
However, Milton et al., as shown, teaches the following limitations:
perform operations that train the machine learning process based on an application of the machine learning process to the generated elements of training data [0092] -11-Application No. 15/831,172 Attorney Docket No. G4144-00201 
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system and method obtaining geolocations histories of computing devices; assigning different subsets of the location histories to different computing devices in a compute cluster taught by Milton et al. a method and system for providing a purchase incentive to a mobile device based for example the user's location, predicted route of travel, and prior transactions where a tracking server computer determines a number of locations of a mobile device as it travels along a route and an associated timeframe when it is at each of the locations of Postrel with the with the motivation to enhance a method with a new feature like storing information of purchase records that was extracted from merchants or credit card processor, determining mobile device’s geolocation depending on Wi-Fi access points or 
However, Tischart et al. as shown, teaches the following limitations:
apply the trained machine learning process to the current geographic location and to the first data characterizing at least one prior geographic location of the communications device during the first prior temporal interval [0053]
It would be have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system and method of multiple interconnected programmable devices that receive from a programmable device, identity data and contextual data associated with a current authentication of a user attempting to access a secure network taught by Tischart et al. in a method and system for providing a purchase incentive to a mobile device based for example the user's location, predicted route of travel, and prior transactions where a tracking server computer determines a number of locations of a mobile device as it travels along a route and an associated timeframe when it is at each of the locations of Postrel with the motivation to enhance a method with a new feature that makes transactions more secure by providing digital tokens after multiple step of authentications of user or device as taught by Tischart et al. over that Postrel.
Conclusion
47.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 


48.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

AMANULLA ABDULLAEV
Examiner
Art Unit 3692


/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2106.04(d)(2) (“Examiners should keep in mind that in order to qualify as a "treatment" or "prophylaxis" limitation for purposes of this consideration, the claim limitation in question must affirmatively recite an action that effects a particular treatment or prophylaxis for a disease or medical condition. An example of such a limitation is a step of "administering amazonic acid to a patient" or a step of "administering a course of plasmapheresis to a patient." If the limitation does not actually provide a treatment or prophylaxis, e.g., it is merely an intended use of the claimed invention or a field of use limitation, then it cannot integrate a judicial exception under the "treatment or prophylaxis" consideration. For example, a step of "prescribing a topical steroid to a patient with eczema" is not a positive limitation because it does not require that the steroid actually be used by or on the patient, and a recitation that a claimed product is a "pharmaceutical composition" or that a "feed dispenser is operable to dispense a mineral supplement" are not affirmative limitations because they are merely indicating how the claimed invention might be used.”)